Citation Nr: 0215416	
Decision Date: 10/31/02    Archive Date: 11/06/02	

DOCKET NO.  96-49 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  

This matter arises from a May 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the appellate process, the appellant requested a video 
conference hearing before a Member of the Board.  Such a 
hearing was conducted by the undersigned on March 11, 1999.  
A transcript of that proceeding is of record.

On March 11, 1999, the veteran also submitted additional 
evidence, and waived its review by the RO prior to appellate 
consideration pursuant to the former 38 C.F.R. § 20.1304(c).  
However, on January 23, 2002, final rules were published in 
the Federal Register amending the Board's Appeals Regulations 
and Rules of Practice to permit the Board to obtain evidence, 
clarify the evidence, cure a procedural defect, or perform 
any other action essential for a proper appellate decision in 
any appeal properly before it without having to remand the 
appeal to the agency of original jurisdiction.  The new rules 
also permit the Board to consider additional evidence without 
having to refer the evidence to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  In particular, 38 C.F.R. 
§ 20.1304 was amended by removing paragraph (c) in its 
entirety.  

The rule changes and amendments made by 67 Fed. Reg. 3,099 
(Jan. 23, 2002), were effective as of February 22, 2002.  The 
amendments apply to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, and to 
appeals pending, whether at the Board, the United States 
Court of Appeals for Veterans Claims, or the United States 
Court of Appeals for the Federal Circuit, on February 22, 
2002.  Also, as stated in the Supplementary Information that 
accompanied the final amendments, these rules and rule 
changes apply "to all pending appeals."  67 Fed. Reg. 3,099, 
3,103-104.  The additional evidence submitted by the 
appellant will be considered accordingly.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's back disability did not have its onset 
during his active military service, and cannot reasonably be 
attributed to an incident of such service.  


CONCLUSION OF LAW

A back disability was not incurred in, or aggravated by, the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that (the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.)  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not reaching 
that question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim, and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was issued a statement of the case, 
as well as a number of supplemental statements of the case, 
that informed him of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  He also was given an opportunity to submit 
additional evidence in support of his claim.  Additionally, 
the RO obtained all available service medical records, to 
include those covering the veteran's treatment at the 6th 
Convalescent Center at Cam Ranh Bay in the Republic of 
Vietnam during October 1969.  Also obtained were records of 
the veteran's private medical treatment in 1973 and 
subsequently.  The RO also obtained a statement from one of 
the veteran's comrades-in-arms.  The veteran was afforded 
personal hearings both at the RO and before the undersigned, 
at which time he was informed of the evidence needed to 
substantiate his claim.  Thus, he was provided adequate 
notice regarding evidence necessary to support his claim, and 
all relevant evidence has been obtained necessary for an 
equitable disposition of the issue on appeal.  As such, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Moreover, 
because VA has made every attempt to complete the record, any 
further obligation under the VCAA for VA to advise a claimant 
as to the division of responsibilities between VA and the 
claimant in obtaining evidence is moot.  Parenthetically, the 
Board notes that the RO originally denied the veteran's claim 
as not well grounded; however, during the pendency of this 
appeal, the RO addressed the issue of the veteran's 
entitlement to service connection for a back disability on 
the merits.  Finally, in view of the narrow questions of the 
law and fact on which this case turns, the Board concludes 
that there is no reasonable possibility that any further 
development could substantiate the claim.  

II.  Service Connection for a Back Disability

The veteran contends that he injured his back when falling 
down a stairwell while serving in the Republic of Vietnam in 
1969.  He asserts that injuries sustained during that fall 
have resulted in current clinical findings associated with 
his back.  Service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  See 38 U.S.C.A. § 1110.  
Service connection also may be granted based upon continuity 
and chronicity of symptomatology as set forth in 38 C.F.R. 
§ 3.303(b).  The chronicity provision applies where there is 
evidence, regardless of its date, that shows that a veteran 
had a chronic disorder in service, and that the disorder 
persists.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, service 
connection still may be granted if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  

The service medical records indicate that the veteran 
complained of low back pain of 2 to 3 days duration in May 
1969.  An agenesis of the S1 foramina on the left was noted 
by X-ray; otherwise, the veteran's lumbar spine was within 
normal limits.  Although the remainder of the veteran's 
service medical records are negative for any complaints or 
treatment regarding low back pain, on his report of medical 
history completed in conjunction with his separation from 
military service he stated that he had experienced back 
trouble in the past.  However, the examination performed in 
conjunction with his discharge from military service 
indicated that the veteran's spine was normal.  

The first clinical evidence of a chronic back disability is 
contained in the reports of the veteran's private medical 
treatment during 1973.  Therein, his attending physician 
indicated that the veteran had originally been seen on 
July 25, 1972, suffering from severe back pain that the 
veteran stated had its onset contemporaneous with an on-the-
job injury on May 1, 1972.  The studies conducted revealed a 
herniated nucleus pulposus at L5 - S1 on the right.  A lumbar 
laminectomy with removal of the herniated nucleus pulposus on 
the right was performed on March 27, 1973.  None of the 
clinical records from this period contain any recorded 
history of a continuity of any symptoms of a back disability 
from service to the post service injury.  The veteran 
subsequently reinjured his back in July 1978 as the result of 
another on-the-job injury.  He again injured his back during 
a motor vehicle accident in 1981 and again in 1988 while 
working.  Following the 1988 injury, recurrent, acute 
lumbosacral myofascitis and chronic degenerative lumbar disc 
disease was diagnosed.  

Although the veteran complained of low back pain of 2 to 3 
days duration in May 1969, no underlying disability was 
diagnosed.  Similarly, although the veteran indicated at the 
time of his discharge from military service that he had a 
history of back pain, his spine was noted to be normal.  
Despite the veteran's contentions to the contrary, the 
reports of his medical treatment at the 6th Convalescent 
Center in Vietnam in October 1969 indicate that he was 
treated only for mononucleosis.  
There is no indication that he was treated for either an 
injury to his back or any complaints associated with his 
spine.  

Given that the evidence does not indicate that the veteran 
had a chronic back disorder in service, continuity of 
symptomatology following service must be present to warrant a 
grant of the benefit sought.  See Savage, 10 Vet. App. at 
498.  However, this is not the case.  Instead, the record 
indicates that the first clinical evidence of a back 
disability occurred in conjunction with an on-the-job injury 
sustained by the veteran more than two years following his 
discharge from military service.  The Board finds that great 
weight must also be assigned to the fact that the 
contemporaneous treatment records pertaining to his back 
disability at that time contained no indication of any 
continuity of back pathology from service to the date of the 
post service injury.  Further, these contemporaneous records 
do not contain any indication of any relationship whatsoever 
between the post service back pathology and service.  The 
contemporaneous records do clearly relate his back pathology 
to the post service injury.  Moreover, in 1988 when the 
veteran was seen for back pathology, once again the 
contemporaneous records are conspicuous for no recorded 
history of any continuity of symptoms between service and a 
current disability.  The recorded history of the back 
disability does not even reference any injury or event in 
service, although it does mention an additional post service 
injury in 1981.  The post service evidence between 1973 and 
1988 was created in the context only of medical treatment, 
long before a claim for compensation benefits was filed.  

In light of this record, the Board finds that any back injury 
in service was clearly acute and transitory based on the 
normal clinical examination at separation from service.  The 
record further establishes that there is no continuity of 
symptoms of a back disability following service, that there 
are clearly intercurrent causes that gave rise to clinical 
evidence of a low back disability in May 1972, and that there 
likewise are clearly intercurrent causes linked to back 
pathology appearing in the 1980's and thereafter.  In light 
of these factual determinations, there is no reasonable basis 
upon which to predicate a grant of the benefit sought on 
appeal.  

The Board finds that the current record is adequate to decide 
the case.  While there is evidence of a current back 
disability and of a back injury in service, the record 
contains competent medical evidence clearly linking the 
current back disability to post service injuries.  Further 
examination or a medical opinion would be pointless because 
the question of whether there was a continuity of symptoms 
post service is an adjudicative determination based upon the 
crediblity to be assigned to the lay evidentiary assertions 
of continuity or causation, not a medical determination based 
upon review of clinical evidence.  The Board does not doubt 
that the veteran's recollection now is that he had such 
continuity of symptoms.  Because the contemporaneous records 
do not support such continuity, however, the Board has 
determined that the evidentiary assertions of continuity or 
causation are not entitled to any probative weight.  There is 
thus no question left that requires medical expertise to 
resolve prior to deciding the case. 

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (this 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Service connection for a back disability is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

